Citation Nr: 0936350	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right knee anterior 
cruciate ligament tear with complex tear of the posterior 
horn of the medical meniscus (right knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1993 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision, which, in part, 
denied service connection for his right knee disability.  The 
Veteran initiated an appeal as to this denial in a letter 
received in January 2006 where he indicated his intent to 
disagree with the August 2005 rating decision. 
 
The RO did not acknowledge this letter as a notice of 
disagreement, and later addressed this underlying claim as 
claim to reopen in a June 2007 rating decision where the RO 
declined to reopen the claim, concluding that the previous 
August 2005 rating decision had become final and the Veteran 
had not submitted new and material evidence.  The Veteran 
later filed a timely notice of disagreement from the June 
2007 rating decision as to this matter. 
 
Nonetheless, the Veteran's January 2006 letter constituted a 
timely notice of disagreement of the earlier August 2005 
rating decision.  Review of that letter shows that it 
contains sufficient indicia of a notice of disagreement, 
including a heading of "Notice of Disagreement/Appeal" and 
the specification that the Veteran believed his right knee 
disability claim had not been given full consideration.  
Thus, as the Veteran subsequently submitted a timely 
substantive appeal in October 2006, the August 2005 rating 
decision is not final with respect to the claim of 
entitlement to service connection for a right knee 
disability.    
 
As the prior decision in August 2005 is not final, the Board 
need not first determine if new and material evidence has 
been received in order to establish its jurisdiction to 
review the merits of the previously denied claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As such, 
the claim for service connection for a right knee disability 
will be reviewed below without need to reopen based on any 
"new and material evidence" criteria.   

During the pendency of this appeal, the Veteran also raised a 
claim of service connection for a right groin condition which 
was denied in August 2005.  He filed a timely notice of 
disagreement as to this claim and a statement of the case was 
issued in July 2006.  However, the Veteran failed to submit a 
substantive appeal regarding this claim and it is, therefore, 
not before the Board.

The Veteran testified before the undersigned during an August 
2009 video conference hearing.  A transcript of the 
proceeding has been associated with the claims file.   


FINDING OF FACT

The Veteran's right knee disability is not related to a 
disease or injury in service.


CONCLUSION OF LAW

The Veteran's right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 I. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 I. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2005 fully satisfied the second the 
third elements under the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The RO sent the Veteran a February 2007 letter which 
fully satisfied the duty to notify provisions.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, he was given 
almost two years to respond with additional argument and 
evidence, the claim was readjudicated, and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in January 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  It should be noted 
that the claims file was held open for thirty days after the 
August 2009 video conference hearing to allow the Veteran to 
submit additional evidence is support of his claim.  However, 
no evidence was been submitted.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The Veteran was afforded a June 2005 VA medical examination 
to obtain an opinion as to whether his right knee disability 
can be directly attributed to service.  The VA opinion 
obtained in this case is adequate, as it is predicated on a 
full reading of medical records in the Veteran's claims file.  
The examiner considered all of the pertinent evidence of 
record, to include his oral history of an in-service fall and 
the contradicting service treatment records.  The examiner 
provided a complete rationale for his stated opinion, relying 
on and citing to the records reviewed.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the examination is more than adequate.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the Veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he has a right knee disability as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


The Veteran has been diagnosed with an anterior cruciate 
ligament (ACL) tear with a complex tear of the posterior horn 
of the medial meniscus with associated joint effusion.  The 
first element under Hickson is satisfied and the Board turns 
to the issues of incurrence and nexus.  

Throughout this appeal and during his August 2009 video 
conference hearing, the Veteran has asserted that he suffered 
from a fall while in service which caused injury to his right 
knee.  He testified that he has suffered right knee pain 
since his service discharge.  He also contended that he was 
misdiagnosed in-service with patellofemoral syndrome and that 
he likely had a torn ACL as a result of his in-service fall.  
With respect to the Veteran's allegations, a layman is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 
See also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, a torn ACL is not a condition capable of lay 
diagnosis, much less the type of condition that can be 
causally related to military service.  See Espiritu, supra.  
See also Woelhaert v. Nicholson, 21 Vet App 456 (2007).  The 
Board finds that the Veteran is competent to testify that he 
experienced pain in-service and after service discharge.  
However, he is not competent to provide a diagnosis or 
opinion as to the etiology of his disability.  Further, to 
the extent that he argues that he has been experiencing 
chronic knee pain since service, that argument is undermined 
by the lack of evidence of complaints, treatment, or 
diagnosis of a chronic right knee disability until April 
2005, which is over seven years post-service.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999) (the Board may consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue).  It is also noteworthy that the 
Veteran did not file a claim of service connection for over 
seven years.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

Turning to the medical evidence of record, the Veteran's 
service treatment records reveal that he complained of right 
knee pain in November 1993 where it was noted that he had a 
swollen right knee.  At that time, he denied doing anything 
to the knee but noticed that his right knee swelled with 
extended periods of standing.  He was assessed with mild 
right knee patellofemoral pain syndrome.  At his July 1997 
separation examination, the Veteran indicated that his right 
knee "acts up" with prolonged standing or hiking but then 
resolves.  On examination, his lower extremities were found 
to be normal and the Veteran reported that he was in good 
health.  

Post-service medical records show that the Veteran complained 
of right knee pain in February 2005.  During an orthopedic 
consultation in April 2005, the examiner indicated that the 
Veteran likely had a meniscal pathology and possible MCL 
tear.  The June 2005 VA examiner noted that an April 2005 MRI 
report showed that the Veteran had a torn ACL and a tear to 
the medical meniscus of the right knee.  

As provided above, the Veteran was afforded a June 2005 VA 
examination to assess his right knee disability.  The 
examiner noted the Veteran's medical history through a review 
of the claims file and interview of the Veteran.  He 
diagnosed with Veteran with a torn ACL, a tear to the medical 
meniscus of the right knee, and opined that the Veteran's 
right knee disability was less likely than not related to 
service.  The examiner reasoned that the Veteran specifically 
denied injury to his right knee at the time he presented for 
in-service medical treatment.  Further, the examiner 
indicated that the Veteran did not seek treatment from the 
time of his injury in 1993 until 2005.  

The June 2005 VA opinion is the only medical opinion on file 
which provides an opinion as to the etiology of the Veteran's 
right knee disability.  It is well-reasoned and the Board 
gives it much probative weight.  As such, there is no 
indication that the Veteran's right knee injury was caused or 
aggravated by service.  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's right knee disability 
was incurred in or is related to his active service.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for right knee anterior 
cruciate ligament tear with complex tear of the posterior 
horn of the medical meniscus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


